Citation Nr: 0501209	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-04 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for a right foot disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied the claim.

By an October 2004 statement, the veteran's representative 
asserted that the veteran's service-connected right foot 
disorder should be evaluated as a bilateral foot disorder.  
As such, the representative raised the issue of entitlement 
to service connection for a left foot disorder in addition to 
the already service-connected post-operative incomplete 
peroneal nerve palsy of the left foot.  This matter is 
referred to the RO for appropriate action.

For the reasons stated below, the Board concludes that 
additional development is necessary in the instant case.  
Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The record reflects that the veteran was accorded VA medical 
examinations in conjunction with this case in April 2001 and 
June 2002.  However, in a September 2004 statement, the 
veteran's representative asserted that this claim was not 
ready for certification to the Board as a new examination was 
warranted.  The representative intimated that the last 
examination was stale as it was conducted over 26 months 
earlier, and that a thorough and contemporaneous examination 
was necessary.  This assertion was again noted in an October 
2004 representative statement.

Although not specifically alleged in either the September or 
October 2004 statement, the representative's assertion that a 
new examination is necessary intimates that the service-
connected right foot disorder has increased in severity since 
the last examination.  Moreover, the veteran submitted 
statements from his podiatrist noting excision of skin lesion 
on the foot in October 2002, subsequent to the VA 
examination.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  
Consequently, the Board concludes that a contemporaneous VA 
examination is needed in order to make an informed decision 
regarding the veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations essentially 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002);  
see also 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  Additionally, pursuant to the VCAA, the VA has a 
duty to notify the veteran and his representative, if any, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board finds that, notwithstanding correspondence in 
October 2001 and April 2002 purporting to notify the veteran 
of the various provisions of the VCAA, that correspondence 
identifies what is necessary to substantiate a claim for 
service connection, but makes no mention whatsoever of the 
issue of an increased rating for the veteran's service-
connected right foot condition, or of the evidence necessary 
to establish an increased evaluation.  Accordingly, as remand 
is otherwise required, the Board is of the opinion that a new 
VCAA letter pertinent to the claim for increase be provided.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the claim for an increased 
rating for the right foot.  See also 38 
C.F.R. § 3.159 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
right foot disorder since June 2002.  
After securing any necessary release, the 
RO should obtain those records not on 
file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current severity of his 
service-connected right foot disorder.  
The claims folder should be made 
available to the examiner for review 
before 
the examination.  The examiner should 
conduct an examination of the veteran and 
provide the diagnoses of any disabilities 
found.  It is imperative that the 
examiner 

comment on the functional limitations 
caused by pain and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on range of 
motion.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
March 2004, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



